         Case 1:11-cr-00605-RJS Document 178 Filed 06/11/21 Page 1 of 3
                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007




                                                      June 11, 2021

BY ECF

The Honorable Richard J. Sullivan
United States Circuit Court Judge
Second Circuit Court of Appeals
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

                       Re:    United States v. Randy Washington
                              S3 11 Cr. 605 (RJS)

Dear Judge Sullivan:

        The Government respectfully submits this letter pursuant to the Court’s Order of June 1,
2021 (Dkt. No. 177), directing the Government to respond to the defendant’s letter dated May
17, 2021 (the “May 17 Letter”), in which the defendant seeks compassionate release under
Section 3582(c) for the third time. 1 The defendant’s third request should be denied based on the
defendant’s failure to exhaust his administrative remedies. To the extent that the Court wishes to
address the merits of the defendant’s application, for the reasons described below, the
Government requests a brief adjournment of two weeks to gather additional materials relevant to
that determination.

       A. Relevant Law

        Under Section 3582, the Court “may reduce the term of imprisonment . . . after
considering the factors set forth in section 3553(a) to the extent that they are applicable, if it
finds that . . . extraordinary and compelling reasons warrant such a reduction . . . and that such a
reduction is consistent with applicable policy statements issued by the Sentencing Commission.”
18 U.S.C. § 3582(c)(1)(A). Section 3582 only allows a defendant to seek compassionate release
from a court, “after the defendant has fully exhausted all administrative rights to appeal a failure
of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from
the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18
U.S.C. § 3582(c)(1)(A). Failure to exhaust requires denial of a compassionate release motion.
See, e.g., United States v. Demaria, No. 17 CR. 569 (ER), 2020 WL 1888910, at *4 (S.D.N.Y.
Apr. 16, 2020). Indeed, as this Court has explained, Section 3582(c)’s exhaustion requirement is


1
  The Court denied the defendant’s two prior requests for early release by Orders dated April 30,
2021 (Dkt. No. 165), May 12, 2021 (Dkt. No. 167), and September 16, 2021 (Dkt. No. 173).
         Case 1:11-cr-00605-RJS Document 178 Filed 06/11/21 Page 2 of 3

Letter to the Honorable Richard J. Sullivan
June 11, 2021


“clear as day” and is therefore mandatory. United States v. Ogarro, No. 18 Cr. 373 (RJS), 2020
WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020).

        The Second Circuit has held that for a Section 3582(c)(1)(A) motion brought by a
defendant (rather than by BOP), the policy statement set forth in U.S.S.G. § 1B1.13 is not
applicable, and therefore neither it nor the BOP’s Program Statement constrains a district court’s
discretion to determine what reasons qualify as “extraordinary and compelling.” United States v.
Brooker, 976 F.3d 228 (2d Cir. 2020). The Second Circuit did not define what qualifies as
“extraordinary and compelling” under the statute, apart from noting the directive in 28 U.S.C. §
994(t) that “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and
compelling reason.” Id. at 238 (emphasis omitted).

       Regardless of the theory of “extraordinary and compelling reasons” under which a
defendant proceeds, the 18 U.S.C. § 3553(a) factors are relevant to whether release is warranted.
See 18 U.S.C. § 3582(c)(1)(A).

        As the proponent of release, the defendant bears the burden of proving that
“extraordinary and compelling reasons” exist. See United States v. Butler, 970 F.2d 1017, 1026
(2d Cir. 1992) (“If the defendant seeks decreased punishment, he or she has the burden of
showing that the circumstances warrant that decrease.”); United States v. Ebbers, No. 02 Cr.
1144 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020).

       B. Discussion

        As a threshold matter, the defendant’s request for early release must be rejected because
the defendant has failed to exhaust his administrate remedies. In his May 17 Letter, the
defendant seeks early release because he was recently notified by the California Department of
Children and Family Services (“DCFS”) that he may be the father of a minor (12 year old) child,
who was born in or about 2009. The child is the subject of pending juvenile dependency
hearings in California, as the mother allegedly has been found unfit to care for the child. The
defendant argues that he should be released so that he can take custody of the child and raise the
child.

        The defendant has never submitted an administrative request to the Warden arguing that
he is entitled to compassionate release based on his potential paternity claim. 2 He has therefore
not exhausted his administrative remedies with respect to the new compassionate release claim
raised in the May 7 Letter. Because such exhaustion is mandatory, the Court lacks the authority
to grant compassionate release on that basis at this time. See United States v. Nwankwo, No. 12
CR 31(VM), 2020 WL 7335287, at *1 (S.D.N.Y. Dec. 14, 2020) (“Assuming, as Nwankwo
argues, that these are new bases for compassionate release, exhaustion of Nwankwo’s renewed

2
  Based on records obtained from the Bureau of Prisons (“BOP”), the defendant has filed just
one compassionate release request with the BOP, dated August 20, 2020. In that request, the
defendant sought early release based on the fact that his mother and grandmother had recently
passed away and that he was “scared to die of the corona.” The Warden at the facility where the
defendant was then housed denied that request on or about September 30, 2020.

                                                 2
         Case 1:11-cr-00605-RJS Document 178 Filed 06/11/21 Page 3 of 3

Letter to the Honorable Richard J. Sullivan
June 11, 2021


request would be required.”); but see United States v. Torres, 464 F. Supp. 3d 651, 655
(S.D.N.Y. 2020) (no requirement of “issue exhaustion”); United States, v. McIntosh, No. 12 CR.
72 (ER), 2021 WL 1660682, at *3 (S.D.N.Y. Apr. 28, 2021) (collecting cases for same).”

        Turning to the merits, the Government has contacted the DCFS social worker (the “Social
Worker”) assigned to the juvenile dependency proceedings referenced in the defendant’s May 17
Letter. A hearing in those proceedings was held on or about May 21, 2021 (the “May 21
Hearing”); the Government is currently making efforts to secure a transcript of the May 21
Proceeding. According to the Social Worker, at the May 21 Hearing, the court indicated that any
parental rights held by the defendant would very likely be terminated at the next hearing,
scheduled on August 16, 2021. Indeed, the “Notice of Hearing” appended to the defendant’s
May 17 Letter makes clear that the Social Worker is recommending the termination of any
parental rights the defendant may have. In light of the above, to the extent that the Court wishes
to address the merits of the defendant’s application, the Government seeks a brief adjournment
of approximately two weeks, as it attempts to obtain a copy of the transcript of May 21 Hearing.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                     By:
                                              Christopher J. DiMase
                                              Assistant United States Attorney
                                              (212) 637-2433

cc:    Randy Washington, USMS # 65266-054 (by U.S. mail)




                                                 3
